Citation Nr: 1019009	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-39 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.

2.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for post-operative 
residuals of bilateral carpal tunnel release.

6.  Entitlement to a disability rating in excess of 
10 percent for lumbar spine muscle strain with degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1969, and from February 1974 to August 1977.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision that denied 
service connection for diabetes mellitus, for prostate 
cancer, for hypertension, and for hemorrhoids; denied 
compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for bilateral carpal tunnel syndrome; and 
denied an increased rating for lumbar spine muscle strain 
with degenerative arthritis.  The Veteran timely appealed.

In February 2010, the Veteran testified during a video 
conference hearing before the undersigned.

The issue of an increased disability rating for lumbar spine 
muscle strain with degenerative arthritis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The record reflects no evidence that the Veteran served 
in Vietnam, and no corroborative evidence of in-service 
exposure to herbicidal agents.

2.  Diabetes mellitus Type II was first demonstrated many 
years after service; and is not otherwise related to active 
service.

3.  Prostate cancer was first demonstrated many years after 
service; and is not otherwise related to active service.

4.  Hypertension was first demonstrated many years after 
service and is not otherwise related to active service or a 
service-connected disability.

5.  There is no competent evidence that the Veteran currently 
has a disability manifested by hemorrhoids that is related to 
active service. 

6.  The competent evidence of record is against a finding 
that the Veteran had additional disability from bilateral 
carpal tunnel release that was proximately caused by any 
error in judgment, carelessness, negligence, or similar 
instance of fault on the part of VA, or an event that was not 
reasonably foreseeable as a result of VA medical or surgical 
treatment.


CONCLUSIONS OF LAW

1.  Diabetes mellitus Type II was not incurred or aggravated 
in service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

2.  Prostate cancer was not incurred or aggravated in 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

3.  Hypertension was not incurred or aggravated in service, 
may not be presumed to have been incurred therein, and is not 
proximately due to, or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.309, 3.310 (2009).

4.  A disability manifested by hemorrhoids was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

5.  The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for post-operative 
residuals of bilateral carpal tunnel release are not met.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.358, 3.361(b), 3.800 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through September 2003 and December 2006 letters, the RO 
notified the Veteran of elements of service connection, and 
the evidence needed to establish each element; and the legal 
criteria governing claims of entitlement to an increased 
disability rating, and for compensation benefits under 
38 U.S.C.A. § 1151.  These documents served to provide notice 
of the information and evidence needed to substantiate the 
claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the December 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by the agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The Veteran specifically waived RO consideration of 
the additional evidence submitted following the February 2010 
hearing; hence, no re-adjudication followed and no 
supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The majority 
of the Veteran's service treatment records are unavailable, 
and the Veteran reportedly does not have any service 
treatment records in his possession.  The Veteran has 
submitted records obtained from the National Personnel 
Records Center (NPRC) of his in-service hospitalization.  The 
RO has obtained copies of available service treatment records 
and outpatient treatment records, and has arranged for VA 
examinations in connection with some of the claims decided on 
appeal, reports of which are of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

The Veteran has not been afforded an examination for his 
claimed diabetes mellitus, prostate cancer, hypertension, and 
hemorrhoids.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As will be discussed below, there is no competent 
evidence that claimed diabetes mellitus, prostate cancer, 
hypertension, and hemorrhoids may be related to service.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 



A.  Diabetes Mellitus and Prostate Cancer

The Veteran contends that service connection is warranted on 
the basis that his current diabetes mellitus Type II and 
prostate cancer are the result of exposure to herbicides in 
service.

The Board notes that, in the absence of evidence of actual 
duty or visitation in Vietnam, the Veteran is not entitled to 
a presumption of Agent Orange, or other herbicide, exposure.  
38 U.S.C.A. § 1116(f).

Direct service connection is for consideration for claims 
based on alleged exposure to herbicide agents in locations 
other than Vietnam.  See 38 C.F.R. § 3.303(d); VA 
Adjudication Procedure Manual M21-1, Part VI, paras. 7.01(a), 
7.01(e), 7.20(b).  Such exposure must be established on a 
factual basis.  Id.  

The Veteran's available service treatment records do not 
establish, or even suggest, actual exposure to herbicide 
agents in service.  The Veteran reports that, while going 
through gas chamber training at Fort Bragg in 1966,  he 
entered an open field and someone hollered gas.  The Veteran 
donned his gas mask, but apparently there must have been an 
opening that allowed the gas in around the mask.  The Veteran 
reported a big fog coming toward him, which overtook him and 
he broke ranks and ran.  The Veteran then went to Fort 
Jackson for advance training, and was instructed to report to 
the dispensary.  The Veteran reports he was hospitalized, and 
put on an isolation ward for a few days.  He reported having 
a high temperature and a rash.  He reports that he continues 
to get a rash on his chest.

In December 2006, the RO submitted a Personnel Information 
Exchange System (PIES) request to the National Personnel 
Records Center (NPRC) for service department verification of 
exposure to herbicides.  NPRC responded in January 2007 that 
there were no records of the Veteran's exposure to 
herbicides.

Following the February 2010 hearing, the Veteran submitted 
in-service hospital records reflecting his hospitalization 
for two days at Fort Jackson in February 1967, and a 
diagnosis of viral exanthema.  

The service personnel records and the in-service hospital 
records added to the claims file have not reflected any 
exposure to herbicide agents.  Hence, there is no evidence to 
substantiate the Veteran's allegations of actual exposure to 
herbicide agents in service.  

The Veteran is competent to offer statements of first-hand 
knowledge of donning a gas mask, being overtaken by fog and 
running, and being hospitalized at Fort Jackson in service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998).  It is not 
clear how he could tell that he was exposed to herbicides.  
There is no indication that gas chamber training or advance 
training at Fort Bragg or Fort Jackson in the United States 
involved actual exposure to herbicide agents.  As discussed 
above, the Veteran's official service personnel records do 
not contain any support for the assertion. While the Veteran 
contends that he was exposed to herbicides in service, this 
is not convincing.  

In addition, his available service treatment records do not 
contain manifestations, complaints, or findings of diabetes 
mellitus Type II or prostate cancer. 

While a layperson is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge or expertise, 
such as the condition causing the symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  Here, the Veteran is competent to 
describe any symptoms that occurred in service; he is not 
competent to diagnose a disability.  No current disability 
was diagnosed in service.  Again, the Veteran's allegations 
are unconvincing and not supported by anything else in the 
record.

There is no evidence of diabetes mellitus Type II manifested 
to a compensable degree within the first post-service year, 
to warrant service connection for diabetes mellitus on the 
basis of presumptions referable to chronic diseases.

For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic".  38 C.F.R. § 3.303 (2009).  

The post-service treatment records, in this case, first 
reveal diagnoses of diabetes mellitus and prostate cancer in 
2002 and in 2005, respectively.  

Given the absence of evidence of diabetes mellitus or 
prostate cancer in the decades immediately following service, 
a clear preponderance of the evidence is against a finding of 
continuity of symptomatology of each disability from service.

Accordingly, there is no competent evidence of a nexus 
between diabetes mellitus or prostate cancer, first diagnosed 
many years post-service, and the Veteran's military service.  
Nor has the Veteran alluded to the existence of any such 
evidence.

B.  Hypertension

The Veteran contends that service connection for hypertension 
is warranted on the basis that his disability is proximately 
due to or a result of his diabetes mellitus.

The Board notes that service connection has not been 
established for diabetes mellitus.  Hence, secondary service 
connection is not applicable.

The Veteran's available service treatment records do not 
establish, or even suggest, any findings of hypertension or 
of elevated blood pressure in service.  Nor has the Veteran 
claimed that his current hypertension had its onset in 
service.

There is no evidence of hypertension manifested to a 
compensable degree within the first post-service year, to 
warrant service connection for hypertension on the basis of 
presumptions referable to chronic diseases.

The post-service treatment records, in this case, first 
reveal a diagnosis of hypertension in 1991.

Given the absence of evidence of hypertension in the decade 
immediately following service, a clear preponderance of the 
evidence is against a finding of continuity of symptomatology 
of hypertension from service.

Accordingly, there is no competent evidence of a nexus 
between hypertension, first diagnosed many years post-
service, and the Veteran's military service.  Nor has the 
Veteran alluded to the existence of any such medical 
evidence.

C.  Hemorrhoids

The Veteran contends that service connection for hemorrhoids 
is warranted on the basis that no stool softeners were 
provided while he was taking muscle relaxers and pain 
medications from 1975 to 1980.  The available service 
treatment records do not reflect any findings or complaints 
of hemorrhoids.

Post-service records reflect that the Veteran underwent 
surgery for hemorrhoids in 1980.  The post-service treatment 
records, dated in May 1995, reflect that the Veteran had a 
past medical history significant for hemorrhoid surgery.

In February 2010, the Veteran testified that he had injured 
his back in service in 1977, and had started taking muscle 
relaxers.  He stayed constipated from then, and underwent 
surgery for hemorrhoids in 1980 or 1981.

While the Veteran is competent to describe any pain or 
constipation that occurred in service, his claim is not 
supported by findings of hemorrhoids in service.  This is 
also not competent evidence that constipation caused his 
hemorrhoids.  Moreover, there is no competent evidence of 
current hemorrhoids or post-operative residuals, and 
certainly none that can be linked to service.   

A clear preponderance of the evidence is against a finding 
that the Veteran has a current disability manifested by 
hemorrhoids that either had its onset during service or is 
related to his active service, or to medication taken for a 
service-connected disability.  Thus, service connection for 
hemorrhoids is not warranted.

D.  Conclusion
  
For all the foregoing reasons, the claims for service 
connection for diabetes mellitus, prostate cancer, 
hypertension, and hemorrhoids must be denied.  As the 
objective evidence simply does not support the Veteran's 
assertions, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

III.  Compensation Pursuant to 38 U.S.C.A. § 1151 

Under current provisions of 38 U.S.C.A. § 1151, compensation 
shall be awarded for a Veteran's qualifying additional 
disability in the same manner as if such additional 
disability was service-connected.  A qualifying disability is 
one which is not the result of a Veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran 
under any law administered by VA, and the proximate cause of 
the disability is carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

To determine whether a Veteran has additional disability, VA 
compares the Veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the Veteran's 
condition after such care or treatment has stopped.  
38 C.F.R. § 3.361(b); see also 38 C.F.R. § 3.358(b)(1).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
Veteran's additional disability.  38 C.F.R. § 3.361(c)(1); 
see also 38 C.F.R. § 3.358(c)(1).  The proximate cause of 
disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing 
cause.  To establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the Veteran's additional disability (as explained in 
paragraph (c) of this section); and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review 
of the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most 
of the probative value of a medical opinion comes from.  "It 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).

Records show that the Veteran underwent left carpal tunnel 
release in 1995.  The Veteran continued to complain of pain, 
and results of an electromyography study in May 1999 noted 
conduction delay in the left median nerve.  The study was 
incomplete to rule out a mild left median mononeuropathy not 
due to a carpal tunnel syndrome.

Electromyography of the left arm and hand was normal in May 
2000.

The Veteran contends that he incurred additional disability 
as a result of negligence in VA's medical or surgical 
treatment, because the nerves in his left hand are still very 
sensitive.  

In January 2007, a VA neurosurgeon reviewed all available 
records regarding the Veteran's claim, and noted the 
Veteran's continued post-operative symptoms.    
The neurosurgeon opined that VA did not fail to exercise the 
degree of care that would be expected of a reasonable health 
care provider.  VA also did not fail to furnish the hospital 
care, medical and surgical treatment, or examinations without 
the Veteran's informed consent.

Specifically, the VA neurosurgeon commented that the Veteran 
underwent conservative treatment for his carpal tunnel 
syndrome, which was appropriate because greater than 80 
percent of patients improve without surgery.  The Veteran 
eventually underwent an uncomplicated carpal tunnel release, 
and a post-operative nerve conduction study did not confirm 
persistent carpal tunnel syndrome.  

The VA neurosurgeon also added that surgical procedures for 
carpal tunnel syndrome are not always 100 percent successful; 
and the risk of the surgery not helping is a risk that a 
reasonable health care provider would have to disclose in 
connection with the informed consent process.  It also 
appears that the Veteran, on multiple occasions, failed to 
follow properly given medical instructions; and he did not 
wear protective elbow pads for ulnar neuropathies, and missed 
several appointments.

In essence, the VA neurosurgeon found that the Veteran 
received proper skillful care, and any damage or sensitivity 
of nerves in the Veteran's left hand was not due to poor 
judgment or neglect on the part of treating physicians, but 
rather was a known possible complication of this type of 
surgery.  No carelessness or neglect or lack of proper skill 
was found.

Here, there was no finding of additional disability related 
to negligence or carelessness, or lack of proper skills or 
judgment or similar instance of fault on the part of VA, or 
an event that was not reasonably foreseeable as a result of 
VA medical or surgical treatment.  
  
The competent evidence weighs against a finding of any 
additional disability related to improper care or an 
unforeseen event related to VA medical or surgical treatment 
following the bilateral carpal tunnel release.


ORDER

Service connection for diabetes mellitus Type II is denied.

Service connection for prostate cancer is denied.

Service connection for hypertension is denied.

Service connection for hemorrhoids is denied.

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for post-operative 
residuals of carpal tunnel release is denied.


REMAND

In evaluating the Veteran's request for an increased 
disability rating, the Board considers the medical evidence 
of record.

The report of a July 2000 VA examination includes diagnoses 
of history of muscle strain, lumbar, previous, recovered, but 
recurring, with no abnormality on physical examination; and 
recurring pain secondary to degenerative change in the lumbar 
spine.

X-rays taken in May 2002 revealed mild degenerative disc 
disease at L2-L3, L3-L4, and L4-L5 (lumbar spine was normal 
in 1991); no acute findings; and normal sacroiliac joints.

Records show complaints of chronic back pain in 2005, and a 
transcutaneous electrical neuromuscular stimulation (TENS) 
unit was ordered in December 2005.

In January 2007, the Veteran was afforded a VA examination to 
evaluate the severity of his lumbar spine muscle strain with 
degenerative arthritis.  Although the claims file was not 
available, the examiner reviewed the Veteran's computerized 
treatment records.  The Veteran reported worsening back pain 
in the last three years, occasionally radiating down to the 
buttocks.  The back pain was treated with pain medication, 
taken four times daily as needed.  The Veteran reported 
flare-ups with prolonged sitting and heavy lifting, which he 
avoided.  He wore a lumbar brace to ease the back pain, and 
reported no lumbosacral spine surgery.  The Veteran is able 
to perform his current job and his daily activities.  
Examination revealed painful motion, and limited motion due 
to pain.  No significant neurological deficits were noted.  
Since then, the Veteran has described a greater level of 
disability.

The report of a July 2009 VA examination includes findings of 
severe flare-ups occurring every five to six months, and 
lasting from three to seven days.  The diagnoses were 
degenerative joint disease and degenerative disc disease of 
the lumbar spine.

Under these circumstances, VA cannot rate the service-
connected lumbar spine muscle strain with degenerative 
arthritis without further medical clarification.  
Specifically, if more than one lumbar disability is 
diagnosed, the examiner should, to the extent possible, 
distinguish symptoms attributable to the service-connected 
disability now characterized as lumbar spine muscle strain 
with degenerative arthritis from those attributable to any 
nonservice-connected back disability.  

Hence, the Veteran is entitled to a new VA examination.  See, 
e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination, 
for evaluation of the service-connected 
lumbar spine muscle strain with 
degenerative arthritis.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the examiner(s), and the report of the 
examination(s) should note review of the 
file. 

The examiner should identify all current 
neurological symptoms associated with the 
Veteran's lumbar spine muscle strain with 
degenerative arthritis.  The examiner 
should specify the nerves involved, note 
whether there is associated atrophy, or 
weakness, and express an opinion as to 
the severity of the disability for each 
nerve involved.

The examiner should specifically report 
the ranges of motion of the thoracolumbar 
spine, or whether any segment of the 
spine is ankylosed.  

If ankylosed, the examiner should report 
whether the spine is held in flexion or 
extension with any of the following: 
difficulty walking because of a limited 
line of vision, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial 
subluxation, or neurologic symptoms due 
to nerve stretching.

The examiner should comment upon the 
existence, and frequency, of any 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician); 
specifically, whether, over the last 12-
month period, the Veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

In providing the specific findings noted 
above, the examiner should, to the extent 
possible, distinguish the symptoms and 
effects of the service-connected lumbar 
spine muscle strain with degenerative 
arthritis from those associated with any 
other spine disability.  

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
SSOC, before the claims file is returned 
to the Board, if otherwise in order.

No action is required of the Veteran and his representative 
until they are notified by the RO or AMC; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2009).  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


